Order entered September 10, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00621-CR

                                   CHASE RUNNELS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-39674-Q

                                               ORDER
        Before the Court is appellant’s September 6, 2019 second motion to extend the time to

file appellant’s brief. Appellant has tendered his brief. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.


                                                          /s/   BILL PEDERSEN, III
                                                                JUSTICE